Per Curiam : Appellant and other defendants in the court below were served with summons by a special deputy. The statute, which authorizes the appointment of a special deputy, requires that the appointment shall be indorsed upon or attached to the summons, and shall be signed by the sheriff. Gross, (1869) 718. The law clearly intends a written appointment. The record before us shows that the sheriff did not comply with the statute, and the service by the deputy was without proper authority. After the record was filed in this court, and errors assigned, the decree was amended in the court below, at a term' subsequent to the one at which it was rendered, so as to exclude appellant from its force. This practice was irregular, and should not have been permitted ; and, in this instance, we must decide upon the original record. The decree is reversed and the cause remanded. Decree reversed.